Citation Nr: 1638109	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for service-connected right knee patellofemoral pain syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected mood disorder, currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to July 2008.

The appeal to the Board of Veterans' Appeals (Board) as regards to the claims for an increased rating for the right knee disability and to a TDIU arose from an October 2011 rating decision by a decision review officer (DRO) at the VARO in Detroit, Michigan, that continued a 10 percent rating for the Veteran's right knee disability and denied entitlement to a TDIU.  (The Board notes that during the pendency of the appeal the Veteran moved to Florida.  Jurisdiction of the case was thus transferred to the VARO in St. Petersburg, Florida.)  The Veteran filed a notice of disagreement (NOD) in May 2011.  A statement of the case (SOC) addressing the right-knee increased rating claim was issued in August 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  A supplemental SOC (SSOC) was issued in December 2012 and the right-knee increased rating claim was certified for appeal to the Board in March 2013.  Additional SSOCs addressing entitlement to an increased rating for the Veteran's right knee disability were issued in December 2013 and December 2015.  The matter was then again certified for appeal to the Board in March 2016.

Also in December 2013, the RO issued an SOC addressing entitlement to a TDIU and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in response to that SOC the following month.  SSOCs addressing entitlement to a TDIU were issued in August and October 2014 and in December 2015.  The matter was then certified for appeal to the Board in March 2016.

As regards to the claim for a higher rating for a mood disorder, the Board notes that the Veteran was initially awarded service connection for a mood disorder via a June 2009 rating decision.  An initial rating of 30 percent was assigned, effective February 2, 2009.  The Veteran filed an NOD in June 2009 wherein he disagreed with the assigned rating.  In an October 2009 rating decision, the RO continued the Veteran's 30 percent rating, but in November 2009 the RO issued a rating decision wherein it increased the Veteran's mood disorder rating to 50 percent, effective from July 23, 2009.  An SOC was issued in December 2009 that addressed, among other things, entitlement to higher ratings for the Veteran's service-connected mood disorder.  However, because neither the November 2009 rating decision nor the December 2009 SOC was issued by a DRO, as requested by the Veteran, those adjudicatory actions were later nullified and in a September 2010 rating decision, the Veteran was awarded an initial rating of 50 percent for his mood disorder prior to July 23, 2009, and a rating of 70 percent thereafter.  An SOC addressing the matter of entitlement to higher ratings for the mood disorder was also issued to the Veteran that same month.  The Veteran did not then timely file a Substantive Appeal as regards to the rating assigned for his mood disorder.

Then, in April 2015, the RO issued a deferred rating decision wherein it was noted that the Veteran was claiming that his right knee pain and mood disorder prevent him from working.  The RO indicated that the mood disorder was not under appeal, but that TDIU was.  The RO thus directed that the Veteran be scheduled for "an examination for mood disorder and right knee condition" to ascertain "the effects that the [V]eteran's right knee pain has on functional limitations to include employment."  After undergoing psychiatric and orthopedic examinations in May and June 2015, the RO issued the December 2015 SSOC that addressed the matter of entitlement to rating in excess of 10 percent for the right knee disorder, a rating in excess of 70 percent for the mood disorder, and to a TDIU.  The RO then certified for appeal the issue of entitlement to a higher rating for the Veteran's mood disorder.

In June 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  During that hearing, the VLJ framed the issues on appeal as a claim for a rating in excess of 10 percent for service connected right knee patella femoral syndrome; a claim for a rating in excess of 70 percent for an associated mood disorder; and a claim of entitlement to a TDIU and heard testimony concerning all three issues.

Under these circumstances, to specifically include the actions undertaken by the RO, the Board has liberally construed the appeal to encompass the claim for a rating in excess of 70 percent for the Veteran's mood disorder.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.  All such records have been reviewed.

For reason expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.  Specifically, it appears that potentially relevant records must be obtained.

During his March 2016 hearing, the Veteran indicated that he was currently receiving medical care related to his right knee and psychiatric disabilities at the Tampa, Florida, VA Medical Center (VAMC) and the Bay Pines VA Healthcare System.  A review of the Veteran's claims file fails to reveal that any records from these facilities have been obtained.  Rather, the claims file contains VA treatment records from VAMCs in Detroit, Michigan, and Charleston, South Carolina, where the Veteran received treatment prior to moving to Florida

Because records related to treatment of the claimed disabilities may be material to the Veteran's claims, the Board finds it necessary to remand all the matters on appeal to ensure that the Veteran's complete VA treatment records are associated with the electronic claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, on remand, the AOJ should obtain all VA treatment records from the Tampa VAMC and the Bay Pines VA Healthcare System, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, in September 2014, the Veteran was awarded disability benefits from the Social Security Administration (SSA).  Although SSA records have been associated with the claims file,  those records were provided to VA prior to the Veteran's being awarded SSA disability benefits.  Thus, the Board cannot be sure that it has before it all relevant documents considered by SSA as part of its disability determination.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should again request from SSA a copy of any favorable SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Board also points out that in correspondence received in May 2015, the Veteran reported that he was deemed to be unemployable by VA's Vocational Rehabilitation and Employment services.  The file or individual records associated with any such employment assessments and/or decision to deny services are pertinent to the claim on appeal, especially the Veteran's claim for a TDIU.  On remand, the AOJ should associate with the electronic claims file any Vocational Rehabilitation folder or pertinent vocational rehabilitation records for the Veteran.

Also, to ensure that all due process requirements are met, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to any claim(s) on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)).  But see 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should therefore specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

As regards to the right knee increased rating claim, the Board notes that the last VA compensation examination addressing that disability was in June 2015.  Upon review of the report of that examination, the Board finds that it is inadequate to rely upon in this case.

Specifically, the Board cannot discern from the report of the May 2016 VA examination whether the Veteran's knee joints were "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2015); see Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Further, although the examiner indicated evidence of pain with weight bearing, the examiner did not indicate whether the Veteran's pain contributed to additional range of motion loss.  The examiner also indicated objective evidence of pain with motion, but made no specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion.  The United States Court of Appeals for Veterans Claims (Court) has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  Accordingly, on remand, the Veteran should be afforded another VA compensation examination to more definitively assess the current severity of his service-connected right knee disability.

As regards to the claim for a TDIU, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  The Veteran's mood disorder is evaluated as 70 percent disabling and he is also in receipt of 10 percent ratings for right and left knee disabilities.  Thus, the Veteran has met the objective, minimum percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a).

Despite the fact that VA examiners have addressed the functional effects of some of the Veteran's various service-connected disabilities, the Board finds that further examination and medical opinion that clearly address the functional effects of all of the Veteran's service-connected disabilities, both individually and collectively, and the impact on the Veteran's employability, is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.  

As service connection has been established for both mental and physical disabilities, and that the Veteran's acquired psychiatric disorder is his most significant disability (rated as 70 percent disabling), the Board finds that the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of his claim for a TDIU, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any correspondence referencing the date and time of the examination-preferably, the  notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo any VA medical examination and/or obtaining the medical opinions sought, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, especially those discussed above.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Tampa VAMC (and any associated facility(ies) and the Bay Pines VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request from SSA copies of all medical records underlying its determination that the Veteran was eligible for benefits provided by that agency. In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Obtain the file or records associated with the decision to deny the Veteran VA Vocational and Rehabilitation services and associate it/them with the electronic claims file.

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to any claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide a complete assessment of the severity of the Veteran's right knee disability.

The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  

For each knee, the examiner conduct range of motion testing (reported in degrees) (with testing of the left knee conducted for comparison purpose) .  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss in the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the knee.

For the right knee, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).  This examination should take place after the Veteran has undergone knee examination, and the report of that examination has been  associated with the electronic claims file.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran and review of the record, the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently, a mood disorder with adjustment syndrome, right knee patellofemoral syndrome, and left knee arthritis.  

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In responding to the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  Additionally, the physician may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities.

All examiner findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  If the Veteran fails to report to any scheduled examination(s), associate with the claims file any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for the Veteran's right knee disability and mood disorder, and for a TDIU.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, whether staged rating of the disability is appropriate).

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


